Title: To Thomas Jefferson from Isaac Shoemaker, 26 August 1808
From: Shoemaker, Isaac
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Shadwell Mills Augt 26
                  
                  I had intended to have waited on you to morrow according to your request, but my business unexpectedly calls me to Richd. I hope you will not charge me with will full neglect—
                  If you have not employed a Millur in the tole Mill I wish to have some talk with you respecting it, as it would be much better to have but one concern here. I remain Yours
                  
                     Isaac Shoemaker 
                     
                  
               